Citation Nr: 1201008	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for unspecified scars.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) with the United States Army Reserves from August 25, 1978, to September 14, 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the United States Department of Veterans Affairs, which denied entitlement to the benefits sought.


FINDINGS OF FACT

1.  There is no competent or credible evidence of a head injury during the period of ACDUTRA.

2.  There is no competent or credible evidence of any disease or injury resulting in scars during the period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection of residuals of a head injury have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).

2.  The criteria for service connection for unspecified scars have not been met.  38 U.S.C.A. §§ 101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A November 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The appellant has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No VA examination has been afforded the Appellant, as there is no credible report or indication of any disease or injury in service.  There is no possibility, in light of current evidence, of a nexus to service for current disabilities.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that a veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "Active military service" includes periods of active duty, periods of ACDUTRA in which a service member was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which a person was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6.

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The appellant alleges, alternatively, that he was injured in 1978 at Fort Jackson; at Guantanamo Bay, Cuba, in 1981; in Baghdad, Iraq, in 1982; and in Iraq in 2003.  He describes gunshot wounds of the head, abdomen, and left leg.  Other than the bare statements reporting the time and place of injury, the appellant has provided no details regarding his activities or status.


The appellant's form DD-214 indicates that he was a member of the Army Reserves from August 25, 1978, to September 14, 1978.  He received an honorable discharge under the Trainee Discharge Program (TDP) as marginal or nonproductive, from Fort Jackson.  He was not assigned to a unit following his discharge.  This corresponds with the Veteran's own allegations of service on his initial application for benefits in August 2007.  In September 2007, the National Personnel Records Center (NPRC) certified that the appellant "had no active duty other than active duty for training."  A request for records was also sent to the Defense Personnel Records Information Retrieval System (DPRIS) in March 2010; DRPIS certified there were no records extant in that system.  The Board is satisfied that, despite the assertions of the appellant, his military service has been accounted for in full.

NPRC also certified in September 2007 that the appellant's file contained no treatment records; only the July 1978 enlistment examination was of record.  This was forwarded, and reflected no objective or subjective reports of head injuries, scars, or gunshot wounds.  The appellant reported he was in good health, and he was found medically qualified for enlistment.  

The earliest treatment records following service are from September 2007.  The appellant reported to VA to establish primary care.  He stated on intake that he had not served in the Persian Gulf (Iraq) or with any peace keeping mission, such as in Kosovo.  He also denied ever receiving hostile or friendly fire in a combat zone.  He reported being born and raised in Puerto Rico, but had been adopted.  He asserted that his biological family was related to President Bush and other politicians; he denied any history of psychiatric care.  An unspecified "significant trauma" was noted.  In October 2007, on intake examination, he reported a history of gunshot wound of the head in 1980 or1981, while in service at Guantanamo.  A psychiatric consultation was performed in November 2008.  The appellant had been anxious over legal problems; he was trying to sell a rental property, and had recently been jailed for contempt of court.  He maintained he was a foreigner, from the United Kingdom and Italy.  He "was active" in Kosovo and Iraq; he had sustained gunshot wounds of his right hip and left thigh, and had received a head wound from a shell impact on "towers in Iraq."  He reported he was an engineer who had worked for the United Nations and NASA, in construction of the Cerrillos Dam and the Las Cucharas correctional facility, and was scheduled to be on a space mission with Japan in 2015.  The examiner noted racing thoughts and grandiose ideas.  He diagnosed a mood disorder NOS, and rule out organic mood disorder and manic depressive disorder.  There was evidence of a past gunshot wound to the head, and the examiner opined that the psychiatric symptoms could be secondary to brain trauma, though bipolar disorder was also possible.

The RO has made repeated and thorough attempts to document the appellant's military service.  The sole period of service is ACDUTRA for approximately 19 days in 1978.  Service records show no injuries of any type during that period; the appellant's discharge indicates no medical issues.  The DD-214 refers to marginal or inadequate performance.  

The appellant does report an injury during this short period.  He is competent to report such an event.  However, his statements are not credible.  Aside from the lack of corroborating documentation in service records, the appellant has provided numerous contradictory and grandiose accounts of his alleged injuries.  He describes periods of service which simply do not exist.  He reports the same injury in several places, such as Iraq, South Carolina, and Cuba.  He alleges inconsistent histories, such as being in Kosovo.  He provides incredible and inconsistent familial histories and employment accounts.  He has provided numerous contradictory accounts of his periods of service, ranging from 2 weeks in 1978 to 2 years from 1978 to 1980, to extended service through 2003.  He is diagnosed with a mental disorder which manifests as grandiose ideas.  The appellant is simply not credible.

While it appears the appellant has at some point in the past been shot, there is no credible evidence associating such injury or injuries with his sole period of ACDUTRA.  In the absence of competent or credible evidence of disease or injury during the established period of ACDUTRA, service connection is not warranted for any claimed condition.  Further, as the service therefore does not qualify as "active military service" for the purpose of VA benefits, the appellant is not a veteran.  


ORDER

Service connection for residuals of a head injury is denied.

Service connection for unspecified scars is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


